ON MOTION FOR REHEARING AND/OR EN BANC REHEARING AND FOR CERTIFICATION

PER CURIAM.
Appellants’ motions for rehearing, rehearing en bane, and for certification are denied. Appellants misread the panel opinion when they assert that the decision “plainly states that the existence of an enactment controlling the transfers of development rights (TDRs) is a prerequisite to a compensable taking of so-called “floating” development rights.” As appellee correctly points out, the panel opinion is “predicated entirely on the specific language of the subject DRI Development Order.”
POLEN, GROSS and TAYLOR, JJ., concur.